DETAILED ACTION
	This rejection is in response to application filed on 03/31/2020.
	Claim 1-20 are currently pending and have been examined.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
            Under step 1 of the 2019 PEG, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-7 are directed to a method, claim 8-14 are directed to a system, and claims 15-20 is directed to a method each of which falls within one of the four statutory categories of inventions (process/apparatus).  Accordingly, the claims will be further analyzed under revised step 2 of the 2019 PEG:
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and mathematical concepts include mathematical relationships, mathematical formulas or equations, mathematical calculations.
Regarding representative independent claim 1, the claim sets forth a method for recommending a merchant, in the following limitations:
obtaining, …and using login credentials of a user, transactions corresponding to the user; 
calculating a plurality of average transaction amounts for a plurality of merchants based on the transactions; 
generating a spending propensity score for a category using a harmonic mean of amounts in a subset of the transactions corresponding to the category; 
generating, for the category, a plurality of spending match scores between the spending propensity score and the average transaction amounts for the plurality of merchants; and 
recommending a merchant of the plurality of merchants to the user using the plurality of spending match scores.
The above-recited limitations set forth an arrangement to schedule orders.  This arrangement amounts to certain methods of organizing human activity associated with sales activities and commercial interactions involving recommending a merchant based on a spending propensity score. This arrangement also amounts to mathematical concepts since mathematical calculations are performed such as the average transaction amounts that are calculated using harmonic mean and spending match scores are generated based on the averages and other scores.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
over a network from a financial institution (Claim 1);
wherein the plurality of feature match scores is generated by a trained machine learning model (Claims 5 and 12);
displaying, to the user in an element within a graphical user interface (GUI) generated by a computer processor, the recommendation of the merchant; and initiating, for the user and via the GUI, an interaction with the merchant (Claims 6 and 13);
receiving, from the user, via the GUI, ..(Claim 7, 14, and 20);
a system, comprising: a memory coupled to a computer processor; a repository configured to store transactions corresponding to one or more users; and a recommendation engine, executing on the computer processor and using the memory, configured to: (Claim 8);
a method comprising: obtaining, via a graphical user interface (GUI), transactions corresponding to a user; sending a subset of the transactions to a recommendation engine, …receiving, via the GUI, a recommendation of the merchant; displaying, to the user in an element within the GUI generated by a computer processor, the recommendation of the merchant; and initiating, for the user and via the GUI, an interaction with the merchant (Claim 15).
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Independent claims and dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, independent claims and dependent claims are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
over a network from a financial institution (Claim 1);
wherein the plurality of feature match scores is generated by a trained machine learning model (Claims 5 and 12);
displaying, to the user in an element within a graphical user interface (GUI) generated by a computer processor, the recommendation of the merchant; and initiating, for the user and via the GUI, an interaction with the merchant (Claims 6 and 13);
receiving, from the user, via the GUI, ..(Claim 7, 14, and 20);
a system, comprising: a memory coupled to a computer processor; a repository configured to store transactions corresponding to one or more users; and a recommendation engine, executing on the computer processor and using the memory, configured to: (Claim 8);
a method comprising: obtaining, via a graphical user interface (GUI), transactions corresponding to a user; sending a subset of the transactions to a recommendation engine, …receiving, via the GUI, a recommendation of the merchant; displaying, to the user in an element within the GUI generated by a computer processor, the recommendation of the merchant; and initiating, for the user and via the GUI, an interaction with the merchant (Claim 15).
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
For these reasons, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Pub. No.: US 2015/0170175A1, hereinafter “Zhang”) in view of Ciurea (Pub. No.: US 2011/0047072 A1, Ciurea) and in further view of Takeuchi et al. (Pub. No.: US 2020/0250658 A1, hereinafter “Takeuchi”).

Regarding claims 1, 8, and 15 
Zhang discloses a method comprising: 
obtaining, over a network from a financial institution and using login credentials of a user, transactions corresponding to the user (Zhang, [0022]:  following a secure user login procedure, wherein the financial transaction data were obtained from a financial institution that maintains a financial account on behalf of the user; FIG. 33: login); 
calculating a plurality of average transaction amounts for a plurality of merchants based on the transactions (Zhang, [0019]: the purchasing behavior is tracked for differences among the pluralities of users in at least one of: average total spending; average purchase amount; and number of transactions; [0321]: Users' shopping behavior (e.g. number of visits, average spend) with the list of merchants); 
generating a spending propensity score for a category using… mean of amounts in a subset of the transactions corresponding to the category (Zhang, [0272]: propensity of customer to spend in particular merchant/category buckets and the like may also be computed; [0301]: predicts propensity to purchase as a function of a number of variables including type of offer and category; FIG. 75, [0304]: offer scoring process where a set of available offers is evaluated for relative purchase propensity and then the offer with the highest propensity or likelihood of being accepted is selected based on data set; [0303]: data sets are grouped and then output); 
Zhang discloses spending propensity score and mean of amounts in a subset of the transactions but does not teach:
a harmonic mean…
generating, for the category, a plurality of spending match scores between the spending propensity score and the average transaction amounts for the plurality of merchants; and recommending a merchant of the plurality of merchants to the user using the plurality of spending match scores.
However, Ciurea teaches that it is known to include:
generating, for the category, a plurality of spending match scores between the spending propensity score and the average transaction amounts for the plurality of merchants; and recommending a merchant of the plurality of merchants to the user using the plurality of spending match scores (Ciurea, [0265]: the second value for the first propensity score determined based on the transaction data; [0242]: summarizes the transaction data using a plurality of values computed based on variables such as categories; [0262]:  provide information to the client device based on the second value determined for the first propensity score; [0272]:  identify a plurality of accounts of the users based on matching the first value for the first propensity score and the second value for the first propensity score, and use the transaction data from the plurality of accounts in providing the information, such as the profile; [0278]: information provided by the computing apparatus is to facilitate the targeting of advertisements to users; [0182]: offers from a plurality of merchants based on transaction data).
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the known technique of Zhang with Ciurea to include the aforementioned limitations since such a modification would be predictable. Specifically, Zhang would continue to teach spending propensity score except that now match scores are generated based on the spending propensity score and average transaction amounts according to the teachings of Ciurea in order to analyze and provide information about transaction records. This is a predictable result of the combination. (Ciurea, [0003-0004]).
However, Takeuchi teaches that it is known to include:
harmonic mean (Takeuchi, [0055]: harmonic mean of transactions).
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the known technique of Zhang and Ciurea with Takeuchi to include the aforementioned limitations since such a modification would be predictable. Specifically, Zhang and Ciurea would continue to teach mean of amounts of transactions except that a harmonic mean is implemented to determine the mean according to the teachings of Takeuchi in order to calculate an average value of transactions. This is a predictable result of the combination. (Takeuchi, [0005] and [0055]).
Claims 8 and 15 are substantially similar to claim 1 and are rejected under similar grounds. Claim 8 includes additional limitations regarding memory, repository, and processors as taught by Zhang. (Zhang, [0358]: processor and memory; [0361]: repository). Claim 15 includes additional limitations “obtaining, via a graphical user interface (GUI), transactions corresponding to a user; sending a subset of the transactions to a recommendation engine, wherein the recommendation engine: …receiving, via the GUI, a recommendation of the merchant; displaying, to the user in an element within the GUI generated by a computer processor, the recommendation of the merchant; and initiating, for the user and via the GUI, an interaction with the merchant” as taught by Zhang. (Zhang, [0024]; [0030]; [0038]; [0187]; [0193]; [0213]; [0258]:; [0223]:  FIG. 62A).  





Regarding claims 2, 9, and 17 
The combination of Zhang, Ciurea, Takeuchi teach the method of claim 1, 
wherein the plurality of merchants each correspond to one or more features of a plurality of features, the method further comprising: generating, for a feature of the plurality of features, a feature propensity score for the category by calculating a frequency of a merchant having the feature being included in the subset of the transactions having the category and corresponding to the user; and generating, for the category and the plurality of merchants, a plurality of feature match scores based on the feature propensity score and a determination regarding whether the respective merchant has the feature, wherein recommending the merchant further uses the plurality of feature match scores (Ciurea, [0068]:  the transaction records are analyzed in frequency domain to identify periodic features in spending events to predict when a next transaction will occur and with which merchant; [0201]: frequency of purchase that is determined to satisfy a threshold, then the user may also be classified or predicted to exhibit a high propensity to purchase; [0286]: the transaction data can be used to determine the purchase frequency and propensity of the customers in relation to various types of businesses; [0309]:  transaction records are aggregated to generate aggregated measurements (e.g., variable values) such as frequencies of purchases made with different merchants; [0378]: frequency and propensity of user used to generate targeted ads to user)



Regarding claims 3, 10, and 18 
The combination of Zhang, Ciurea, Takeuchi teach the method of claim 2, further comprising: deriving the one or more features corresponding to the merchant from metadata corresponding to the merchant (Zhang, [0207-0208]: extract merchant metadata).  



Regarding claims 4, 11, and 19 
The combination of Zhang, Ciurea, Takeuchi teach the method of claim 2, further comprising: generating an explanation for recommending the merchant to the user, wherein the explanation comprises the feature (Zhang, [0291]: providing recommendations with purchase insights that provide analysis to merchants and consumers about purchases, as depicted in FIGS. 65-67; [0306]: define rules for the meaning and characteristics of the transaction data to be segmented including what meta data is represented in the transaction).  


Regarding claims 5 and 12 
The combination of Zhang, Ciurea, Takeuchi teach the method of claim 2, wherein the plurality of feature match scores is generated by a trained machine learning model (Zhang, [0209]: machine learning techniques for matching percent based on type). 

  


Regarding claims 6 and 13 
The combination of Zhang, Ciurea, Takeuchi teaches the method of claim 1, further comprising: displaying, to the user in an element within a graphical user interface (GUI) generated by a computer processor, the recommendation of the merchant; and initiating, for the user and via the GUI, an interaction with the merchant (Zhang, [0024]: alternative offerings presented within the graphical user interface, and in response to the selection of the opportunity, redirecting the user to an alternative offering graphical user interface adapted to present the user with alternative offerings; [0030]:  automatically provide the user, through the graphical user interface, a savings opportunity interface; [0038]: savings opportunity may be displayed and the user is allowed to interact with the savings opportunity; [0187]: merchant may be able to provide offers to the user during a subsequent transaction; [0213] and [0258]: user may click on the offers to activate them; [0223]:  FIG. 62A, a summary of savings opportunities is displayed showing nearby savings opportunities).  


Regarding claims 7, 14, and 20 
The combination of Zhang, Ciurea, Takeuchi teaches the method of claim 6, further comprising: receiving, from the user, via the GUI, and in response to recommending the merchant, a notification of a new transaction having the category; and updating, using the new transaction, the spending propensity score for the category (Zhang, [0149]: user may then be given the option to select an alternative service offering based on the recommendation; [0189]:recommend alternative services based on category; FIG. 19-20, [0193]: The user may click on the suggested recommendation to activate them; [0305]: the financial transaction data associated with a particular customer may be gathered in real time to update the relative purchase propensity model for that particular customer; [0020]: a past response may be gathered to a savings opportunity indication and analyzing it, wherein the savings opportunity is based on both the analyzed transaction data and past response data where the statement may be an online graphical user interface associated with the user's financial account; [0022]: savings opportunity may relate to an aspect of the financial transaction data chosen from a merchant category; [0301]:  Evaluating purchase propensity results in identification of the offer with the highest purchase propensity for presentation to the customer in any of a variety of manners including on an online graphical user interface associated with the user's financial account; [0182]: alert users of a changed cost/impact when a new offer becomes available or when usage data changes).



Regarding claim 16 
The combination of Zhang, Ciurea, Takeuchi teaches the method of claim 15, further comprising: determining that a recommendation has been requested for the category, wherein the subset of the transactions sent to the recommendation engine correspond to the category (Zhang, [0048]: categorizing the identified merchants, retailers, manufacturers, establishments and providers into a plurality of merchandise categories where savings opportunity may be an invitation to provider of a good or a service in a merchandise category previously purchased by the user).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited as  Merz et al. (US 2017/0169500 A1) related to a system for recommending a merchant based on retrieved financial transaction data and non-patent literature related to post-purchase recommendations based on transaction data as Reference U on PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684